944 F.2d 901
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Daniel MacLEOD, Plaintiff-Appellant,v.VIRGINIA BEACH CORRECTIONAL CENTER;  Deputy Haley,Defendants-Appellees.
No. 91-7121.
United States Court of Appeals, Fourth Circuit.
Submitted July 15, 1991.Decided Sept. 13, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.   Robert G. Doumar, District Judge.  (CA-91-68-N)
John Daniel MacLeod, appellant pro se.
Mark Douglas Stiles, Wilcox & Savage, Norfolk, Va., for appellees.
E.D.Va.
AFFIRMED.
Before K.K. HALL, MURNAGHAN and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
John Daniel MacLeod appeals from the district court's order denying relief under 42 U.S.C. § 1983.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   MacLeod v. Virginia Beach Correctional Center, CA-91-68-N (E.D.Va. June 14, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.